Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggests in combination a terminal or base station comprising one or more processors configured to determine, according to the obtained powers of a plurality of user groups, spreading sequence groups for the user groups in a spreading sequence set as recited in claims 11 and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The drawings filed September 17, 2021 are acceptable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmidt et al. (US Patent No. 2019/0052309 A1) discloses a non-orthogonal multiple access communications network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETSY DEPPE/Primary Examiner, Art Unit 2633